FROM COOS CIRCUIT COURT.
By Gen. Stats., Ch. 49, sec. 5, it is provided that "Money on hand, or at interest, more than the owner pays interest for, including money deposited in any bank other than a savings bank, or loaned on any mortgage, pledge, obligation, note, or other security, whether on interest, or interest be paid or received in advance," shall be taxed. *Page 109 
By ch. 51, sec. 4, — "Every person liable to be taxed in such town shall exhibit to the selectmen, at the time and place appointed by them, or upon such personal application, a true account of the polls and estate for which he is there taxable, either in his own right or otherwise, on oath, if required by either of the selectmen, which oath either of the selectmen may administer.
"By the act of July 3, 1868, entitled "An act to equalize taxation" (Laws of 1868, ch. 22), — section 1, amended by laws of 1869, ch. 35, — "In the assessment of taxes, there shall be deducted from the invoice of each person the amount or all debts due from such person over and above the sum due him from solvent debtors, not exceeding $500."
By section 2, it is provided that the party claiming this exemption shall render under oath all account of all the debts owed by him, with the names and residences of his creditors; and by section 3 of the same act, — "All acts and parts of acts inconsistent with the provisions of this act are hereby repealed."
We learn from the case that an invoice was commenced at the residence of the petitioner, and that an invoice of taxable property was then given to the selectman who applied; that the petitioner then informed the selectman that he should claim a deduction, for the reason that he was owing more money than was due him; and that the selectman informed him that the board would meet at the town-house on a certain day, naming it, to consider the subject of such deductions. It should be remembered that the statute requires the party to give to the selectman calling for it an invoice of his taxable property, one of the items of which was money and interest over and above what he was paying interest for. This invoice he was to make oath to, if required by the selectman. The case finds that this invoice had been rendered to the selectman by the plaintiff. No objection was made, and the oath was not required. If the matter had stopped here, and the plaintiff had not required any deduction, he would have done everything which the law required him to do. He had, as I understand the case, given to the selectman his invoice of the taxable property, which had been accepted without requiring his oath. The case does not find, as suggested in the brief of the plaintiff, that he was to meet the selectmen for the purpose of completing the invoice, but the case does find that the selectman informed him that the board would meet at a certain time for the purpose of considering such claims for deductions. Accordingly, on that day; the plaintiff appeared before the selectmen.
It then appeared that there was due the petitioner, from his son, the sum of $700; and the petitioner claimed a deduction, under the statute of 1868, on account of the debts due from him. On being told that he must render all account, under oath, with the names and residences of his creditors, he refused to do so, and thereupon declined to proceed further in the matter.
The state on facts, then, was this: The petitioner had given in his invoice of taxable property, and had informed the selectmen that he ought not to be taxed for money at interest, because he owed more than *Page 110 
he was receiving interest for. The selectmen might have required him to make oath to this invoice so given in, if they had thought proper to do so; but they did not. The petitioner had done all that he was required to do, and the selectmen had the invoice of his taxable property. He might have gone further, and required that this invoice so made should be reduced under the act of 1868; and if he had done so, he would have been obliged to render an account, under oath, of all his indebtedness, with the names and residences of his creditors. This he declined to do, and abandoned his claim to have his invoice reduced.
On the question whether he had money at interest to be taxed for more than he was paying interest for, it was his right to say in general terms that he had not; and this was all that he was obliged to do, unless the selectmen required him to make oath, which they did not. It may be added, that the provision of the statute of 1868, for a specification of the debts due from the party seeking a deduction from his invoice, seems to  show conclusively, if it were not already certain, that, unless the party did seek such deduction, he was not obliged to disclose the names of the parties to whom he was debted. The petitioner, therefore, having complied with the requirements of ch. 51, sec. 4, the case must be discharged, and stand for trial in the circuit court.
LADD and SMITH, JJ., concurred.
Case discharged.